105 F.3d 647
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
David Allen McCLURE, Plaintiff--Appellant,v.Michael H. CARLSON, Officer, Badge # 1122;  Kevin J.Sullivan, Officer, Badge # 1393;  AudreyMelbourne, Honorable Judge, Defendants--Appellees.

No. 96-7369.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Jan. 6, 1997.
Appeal from the United States District Court for the District of Maryland, at Greenbelt.  Peter J. Messitte, District Judge.  (CA-96-163-PJM)
David Allen McClure, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Julia Melville Freit, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM.


1
Appellant appeals the district court's order in this civil action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  McClure v. Carlson, No. CA-96-163-PJM (D.Md. July 29, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED